 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10

11   DSS TECHNOLOGY MANAGEMENT,       CASE NO. 14-cv-05330 HSG
     INC.,
12                                    [PROPOSED] ORDER TAXING COSTS
                    Plaintiff,
13
          v.                          Judge:   Hon. Haywood S. Gilliam, Jr.
14
     APPLE INC.,
15
                    Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                [PROPOSED] ORDER TAXING COSTS
                                                      CASE NO. 14-CV-05330 (HSG)
 1             THIS MATTER, came before the Court on the Stipulation Of The Parties
 2    Regarding Bill of Costs And Order Taxing Costs (“Stipulation”) by Plaintiff DSS

 3    Technology Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”) (collectively,

 4    the “Parties”). The Court, having reviewed and considered the submitted papers in this

 5    matter and all relevant factual statements therein, hereby GRANTS the Parties’ Stipulation.
 6    The Clerk shall tax costs against DSS and for Apple in the amount of $61,648.51, and

 7    Apple shall defer collection of such costs until following final resolution of all pending

 8    appeals (Dkts. 450, 451).

 9

10            IT IS SO ORDERED.
11

12   Dated:          4/8/2020
13

14                                                                HAYWOOD S. GILLIAM, JR.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                                                                  ORDER TAXING COSTS
                                                                              CASE NO. 14-CV-05330 (HSG)
